DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 01/19/2021.
Status of claims in the instant application:
Claims 1-16 are pending.
Claims 1, 4, 5 and 13 have been amended.
No claim has been canceled.
No new claim has been added.
Response to Arguments
Applicant’s arguments, see page [6] of the remarks filed on 01/19/2021, regarding claims 1 and 13 that were rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, have been fully considered in view of the claim amendments and they are persuasive. Therefore, the rejections of the claims are withdrawn.
Claim 13 is no longer being interpreted under 35 USC 112(f) in view of amendment to claim 13.
Applicant’s arguments, see pages [6-11] of the remarks filed on 01/19/2021, regarding claims 1-10 and 13-14 that were rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2016/0337122 A1 to KWAK et al. (hereinafter “KWAK”) in view of Pub. No.: US 2014/0219449 Al to Shattil et al. “Shattil”), have been considered in view of the claim amendments and they are persuasive. Therefore, the claim rejections are withdrawn.
Applicant’s arguments, see pages [6-11] of the remarks filed on 01/19/2021, regarding claims 11-12 and 15-16 that were rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2016/0337122 A1 to KWAK et al. (hereinafter “KWAK”) in view of Pub. No.: US 2014/0219449 Al to Shattil et al. (hereinafter “Shattil”), as applied to claim 1 above, and further in view of Pub. No.: US 2012/0294443 A1 to Mathur et al. (hereinafter “Mathur”), have been considered in view of the claim amendments and they are persuasive. Therefore, the claim rejections are withdrawn.
Allowable Subject Matter
Claims 1-16 are allowed.
The following are examiner's statement of reasons for allowance: The following prior arts were yielded during the examination of applicant’s amended claim set filed on 01/19/2021 in response to office action mailed on 10/23/2020. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field of endeavor:
KWAK et al., [US PGPUB: 20160337122], this is considered the closest prior art of the instant application, that generally teaches A method and apparatus for generating a secret key includes: acquiring a random sequence by use of reciprocity of a radio channel; generating the secret key based on the random sequence; and stopping generating the secret key when it is determined that the radio channel is flat based on flatness measured from the radio channel.
Kwak’s invention relates to a method and apparatus for generating a secret key for secure communication between terminals by using a characteristic of a radio channel of a wireless communication network.
Patwari et al., [US PGPUB: 20100067701], generally teaches methodology to exchange a random secret key between two parties. The diverse physical characteristics of the wireless medium and device mobility are exploited for secure key exchange. Unique physical characteristics of wireless channels between the two devices are measured at different random locations. A function of these unique characteristics determines the shared secret key between the two devices.
Patwari’s invention relates to the field of wireless networks. Specifically, the present invention relates to secret key exchange using temporal link signatures.
Yener et al., [US PGPUB: 20090225982], generally teaches A system and a method for providing a secure wireless ad-hoc network in a wireless communication system having at least two transceivers coupled by a wireless transmission link are disclosed. The method includes receiving a data transmission at a first transceiver from a second transceiver, wherein the data transmission identifies a source of a signal in the data transmission and the signal is identified by a signal envelope; detecting a deep fade in the data transmission, wherein the first and second transceivers are configured to sample the source of the signal in the data transmission; determining whether the received signal exceeds a predetermined threshold for deep fades, wherein the predetermined threshold is preset by the first and second transceivers; generating a bit-string corresponding to each of the transceivers based on channel fading information relating to the wireless transmission link; and, using the bit-string, generating a key.
Yener’s disclosure generally relates to wireless communication systems. More particularly, the present invention relates to providing secure communications in ad-hoc wireless communication systems. Even more particularly, the present invention relates to generating keys in wireless communication systems.
Shattil et al., [US PGPUB: 20140219449], discloses that A node in a first network requests a communication channel from a second network. Upon receiving a channel assignment, nodes in the first network employ the assigned channel for communicating in a manner that is transparent to the second network. A transmitting node selects a decoy data signal as a carrier signal, synthesizes data-bearing channel distortions; and distorts the carrier signal with the channel distortions prior to transmission. An undistorted version of the decoy data may be transmitted to an intended receiver. The receiver distinguishes between the synthesized data-bearing channel distortions and natural channel distortions to decrypt the data. In a MIMO system, the transmitter generates a MIMO precoding matrix from a message to be sent to the receiver and multiplies the decoy data signal vector with the MIMO precoding matrix.
Shattil’s disclosure relates to generating and distributing a secret key for symmetric encryption by employing channel characteristics of the communication channel between a pair of transceivers. 
However, none of the prior arts of record, alone or in combination, discloses all the limitations of the independent claim 1. Therefore, the independent claim is allowable over the prior arts. The dependent claims being definite, further limiting, and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434